Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 1 of 22                                                      PageID #: 6




                                                                                               Exhibit A
   Bramble Historical Epic Companies LLC
   1080 Eldridge Parkway
   Houston, Texas
   77077
   UNITED STATES



   05/14/2019

   Dear Sirs,
   Subject: BRAMBLE- at Montreal - Disbursement              Account

             Vessel     BRAMBLE
             Port /     Montreal / Port of Montreal
             Arrived    03/30/2019
             Sailed     04/02/2019
             Purpose    Owners Matters
             Details    Owners Matters


   We herewith enclose our Disbursement Account with Supporting Vouchers for the aforementioned vessel's call at
   Montreal

   We are glad to have been of assistance and hope the service met your requirements



   Should you have any questions on this Voyage Disbursement Account, please email the Operations
   Department of the local office and to monitor and ensure timely responses, copy Vessel,AR-Collection@iss-
   shipping.com and GSCC.GlobalCreditControl@iss-shipping.corn


   Yours faithfully,

  Inchcape Shipping Services Inc
  As Agents only

  lnchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
  and are certified to be accurate and correct, based on the best of available information and details. This invoice
  has been reviewed and checked by DA team and requires no further signature.

  E.&O.E.




                           Inchcape Shipping Services Inc, 620 Bord du Lac Suite 304, Dorval, Quebec HOS 286, Canada


                                                        http://www.ISS-Shipping.com




                                                                                                                              pgilligan
 Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 2 of 22                                                                     PageID #: 7




   Voyage Disbursement Account
   TO:           Bramble Historical Epic Companies LLC
   VESSEL:       BRAMBLE
   VOYAGE:
   ADDRESS : 1080 Eldridge Parkway
             Houston, Texas                                                                INVOICE NO:                             APDA 52525
             77077                                                                         INVOICE DATE:                      05/14/2019
             UNITED STATES
             Tel: 8505327708                                                               CUSTOMER A/C:                  BHI005
                                                                                           APPOINTMENT:                   CAMTR11897A
                                                                                           PORT OF CALL:                  Montreal
                                                                                           ARRIVALDATE:                   03/30/2019
                                                                                           SAIL DATE:                     04/02/2019



DISBURSEMENTS SUMMARY:                                                                                                                          ORIGINAL
TOTAL DISBURSEMENTS
TYPE        DESCRIPTION                                                                                                                    AMOUNT
                                                                                                                                          CAD
1000           Port Charges                                                                                                                 20,539.78
2000           Vessel Expenses                                                                                                               1,461.00
4000           Agency Charges                                                                                                                1,200.00
                                                                                                                                            23,200.78

TOTAL RECEIPTS
TYPE        DESCRIPTION                                                                                                                    AMOUNT
                                                                                                                                          CAD
9000           Receipts                                                                                                                     -23,521.74
                                                                                                                                           -23,521.74



Please quote      APDA 52525          on all correspondence




 lnchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
 and are certified to be accurate and correct, based on the best of available information and details. This invoice
 has been reviewed and checked by DA team and requires no further signature.

 E.&O.E.


                                 Inchcape Shipping Services Inc, 620 Bord du Lac, Suite 304, Dorval, Quebec HOS 286, Canada


                                                              ht1p1/www,ISS-Shipping.com
  Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 3 of 22                                                                  PageID #: 8




   Voyage Disbursement Account
   TO :         Bramble Historical Epic Companies LLG
   VESSEL:      BRAMBLE
   VOYAGE:
   ADDRESS : 1080 Eldridge Parkway
             Houston, Texas                                                                INVOICE NO:                            APDA 52525
             77077                                                                         INVOICE DATE:                     05/14/2019
             UNITED STATES
             Tel: 8505327708                                                               CUSTOMER A/C:                 BHI005
                                                                                           APPOINTMENT:                  CAMTR11897A
                                                                                           PORT OF CALL:                 Montreal
                                                                                           ARRIVAL DATE:                 03/30/2019
                                                                                           SAIL DATE:                    04/02/2019



DISBURSEMENTS SUMMARY:                                                                                                                         ORIGINAL
BALANCE DUE IN YOUR FAVOUR                                                                                                                     -320.96




Please quote      APDA 52525         on all correspondence




 lnchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
 and are certified to be accurate and correct, based on the best of available information and details. This invoice
 has been reviewed and checked by DA team and requires no further signature,

 E.&O.E.


                                Inchcape Shipping Services Inc, 620 Bord du Lac, Suite 304, Dorval, Quebec H9S 286, Canada


                                                             http://www.ISS-Shipping.com
            Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 4 of 22                                                                 PageID #: 9




         VESSEL: BRAMBLE                                                                APPOINTMENT:CAMTR11897A
          TYPE DESCRIPTION                     VOUCH.DATE OURREF.                                                                 AMOUNT           SUBTOTAL
                                                                                                                                    CAD
         Port Charges
         1010
          Government Services             1         04/12/2019 APPI.57608                                                          3,100.00

        ,'Government Services             2         04/18/2019 APPI.57682                                                          3,100.00

                                                                                                                                                     6,200.00
         1022
          Pilotage - out                  3         04/18/2019 APPI.57651                                                          7,098.54

    `Pilotage - out                      4          04/18/2019 APPI.57652                                                          2,272.36

          Pilotage - out                 5          04/18/2019 APPI.57653                                                          2,440.33

                                                                                                                                                    11,811.23
  1041
 V Lines mooring                         6          04/04/2019 APPI.57525                                                          1,085.00

                                                                                                                                                     1,085.00
        1942
         Lin
                 unmooring               7         04/04/2019 APPI.57525                                                          1,085.00

                                                                                                                                                     1,085.00
        1051
    /    Anchorage                       8         04/05/2019 APPI.57539                                                             46.60

                                                                                                                                                       46.60
 1052
V Berth Hire                             9         04/24/2019 APPI.57761                                                            221.70

                                                                                                                                                      221.70
        1060
V        Harbor fees/Port dues         10          04/24/2019 APP1.57761                                                             90.25

                                                                                                                                                       90.25
                                 TOTAL Port Charges                                                                              20,539.78

        Vessel Expenses
 2040
V Fresh water                          11         04/12/2019 APPI.57545                                                             741.00

                                                                                                                                                      741.00

                                    Inchcape Shipping Services Inc, 620 Hord du Lac, Suite 304, Dorval, Quebec HOS 286, Canada


                                                                 hrtp://mm.ISS-Shipping.com
   Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 5 of 22                                                                  PageID #: 10




  VESSEL: BRAMBLE                                                                   APPOINTMENT: CAMTR1189M
   TYPE DESCRIPTION                       VOUCH.DATE OURREF.                                                                  AMOUNT        SUBTOTAL
                                                                                                                                CAD
 2205
V Sewage removal (CHT)              12          04/04/2019 APPI.57526                                                            720.00

                                                                                                                                                720,00
                              TOTAL      Vessel Expenses                                                                       1,461,00

 AgencyCharges
 4010
  Agency fee                        13          04/25/2019 APAF.50861                                                          1,200.00

                                                                                                                                              1,200.00
                              TOTAL      Agency Charges                                                                        1,200.00

  TOTAL DISBURSEMENTS                                                                                                        23,200.78       23,200.78

 Receipts
 9001
  Receipt for disbursements        14          04/04/2019 AACR.17534                                                         -23,521.74

                                                                                                                                            -23,521.74
                              TOTAL Receipts                                                                                 -23,521.74

  TOTAL RECEIPTS                                                                                                             -23,521.74     -23,521.74


  BALANCE DUE IN YOUR FAVOUR                                                                                                   -320.96




                                Inchcape Shipping Services Inc, 620 Bord du Lac, Suite 304, Dorval, Quebec H9S 286, Canada


                                                             http://www.ISS-ShIppIng.com
Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 6 of 22                                                       PageID #: 11




    Bramble Historical Epic Companies LLC
    1080 Eldridge Parkway
    Houston, Texas
    77077
    UNITED STATES



    05/14/2019

    Dear Sirs,
    Subject: BRAMBLE- at Montreal - Disbursement              Account

              Vessel     BRAMBLE
              Port /     Montreal / Port of Montreal
              Arrived    03/30/2019
              Sailed     04/02/2019
              Purpose    Owners Matters
              Details    Owners Matters


   We herewith enclose our Disbursement Account with Supporting Vouchers for the aforementioned vessel's call at
   Montreal

   We are glad to have been of assistance and hope the service met your requirements



   Should you have any questions on this Voyage Disbursement Account, please email the Operations
   Department of the local office and to monitor and ensure timely responses, copy Vessel.AR-Collection@iss-
   shipping.com and GSCC,GlobalCreditControl@iss-shipping.com We appreciate your business.


   Yours faithfully,

   Inchcape Shipping Services Inc
   As Agents only

  Inchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
  and are certified to be accurate and correct, based on the best of available information and details. This invoice
  has been reviewed and checked by DA team and requires no further signature.

  E.&O.E.




                           Inchcape Shipping Services Inc, 620 Bard du Lac, Suite 304, bontal, Quebec H9S 286, Canada


                                                        http://www.ISS-ShippIng.cont




                                                                                                                               pgilligan
 Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 7 of 22                                                                  PageID #: 12




    Voyage Disbursement Account
    TO:          Bramble Historical EplcCompanies LLC
    VESSEL:      BRAMBLE
    VOYAGE:
    ADDRESS : 1080 Eldridge Parkway
              Houston, Texas                                                                  INVOICE NO:                        APDA 52526
              77077                                                                           INVOICE DATE:                 05/14/2019
              UNITED STATES
              Tel: 8505327708                                                                 CUSTOMER NC:                  81-11005
                                                                                              APPOINTMENT:                  CAMTR11897B
                                                                                              PORT OF CALL:                 Montreal
                                                                                              ARRIVAL DATE:                 03/30/2019
                                                                                              SAIL DATE:                    04/02/2019



DISBURSEMENTS SUMMARY:                                                                                                                        ORIGINAL
TOTAL DISBURSEMENTS
TYPE         DESCRIPTION                                                                                                                   AMOUNT
                                                                                                                                          USD
2000           Vessel Expenses                                                                                                             19,373.65
                                                                                                                                           19,373.65

BALANCE DUE IN OUR FAVOUR                                                                                                                   19,373.65




Please quote       APDA 52526            on all correspondence




Kindly arrange remittance in favour of    Inchcape Shipping Services



 Inchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
 and are certified to be accurate and correct, based on the best of available information and details. This invoice
 has been reviewed and checked by DA team and requires no further signature.

 E.&O.E.


                                  Inchcape Shipping Services Inc, 620 Bard du Lac, Suite 304, Dorval, Quebec H9S 2136, Canada


                                                                htlp:1/www.ISS.ShippIng.com
 Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 8 of 22                                                                   PageID #: 13




VESSEL: BRAMBLE                                                                     APPOINTMENT: CAMTR11897B
 TYPE DESCRIPTION                          VOUCH.DATE OURRIF.                                                                 AMOUNT       SUBTOTAL
                                                                                                                                USD
Vessel Expenses
2990
 Other vessel/crew expenses           1         04/03/2019 APPI,58051                                                        19,373.65

                                                                                                                                            19,373.65
                              TOTAL       Vessel Expenses                                                                    19,373.65

TOTAL DISBURSEMENTS                                                                                                          19,373.65      19,373.65


 BALANCE DUE IN OUR FAVOUR                                                                                                   19,373.65




                                inchcape Shipping Services Inc, 620 Bord du Lac, Suite 304, Dorval, Quebec H9S 286, Canada


                                                             http://www.ISS-Shipping.com
Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 9 of 22                                                        PageID #: 14




    Bramble Historical Epic Companies LLC
    1080 Eldridge Parkway
    Houston, Texas
    77077
    UNITED STATES



    05/14/2019

    Dear Sirs,
    Subject: BRAMBLE- at Port Huron - Disbursement               Account

             Vessel      BRAMBLE
             Port /      Port Huron / seaway terminal
             Arrived     03/25/2019
             Sailed      04/04/2019
             Purpose     Owners Matters
             Details     Owners Matters


   We herewith enclose our Disbursement Account with Supporting Vouchers for the aforementioned vessel's call at
   Port Huron

   We are glad to have been of assistance and hope the service met your requirements



   Should you have any questions on this Voyage Disbursement Account, please email the Operations
   Department of the local office and to monitor and ensure timely responses, copy VesseLAR-Collection@iss-
   shIpping.com and GSCC.GlobalCreditControl@iss-shipping.com


   Yours faithfully,

   Inchcape Shipping Services Inc
   As Agents only

   Inchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
   and are certified to be accurate and correct, based on the best of available information and details. This invoice
   has been reviewed and checked by DA team and requires no further signature,

   E.&O.E.




                            Inchcape Shipping Services Inc, 620 Bord du Lac, Suite 304, Dorval, Quebec H9S 286, Canada


                                                         htlpf/wwwiSS-ShippIng.com




                                                                                                                                 pgilligan
Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 10 of 22                                                                    PageID #: 15




   Voyage Disbursement Account
   TO :          Bramble Historical Epic Companies LLC
   VESSEL:       BRAMBLE
   VOYAGE:
   ADDRESS : 1080 Eldridge Parkway
             Houston, Texas                                                                INVOICE NO:                            APDA 52527
             77077                                                                         INVOICE DATE:                     05/14/2019
             UNITED STATES
             Tel: 8505327708                                                               CUSTOMER A/C:                     BHI005
                                                                                           APPOINTMENT:                      USPHN10002A
                                                                                           PORT OF CALL:                     Port Huron
                                                                                           ARRIVAL DATE:                     03/25/2019
                                                                                           SAIL DATE:                        04/04/2019



DISBURSEMENTS SUMMARY:                                                                                                                         ORIGINAL
TOTAL DISBURSEMENTS
TYPE        DESCRIPTION                                                                                                                     AMOUNT
                                                                                                                                           CAD
1000           Port Charges                                                                                                                  34,405.42
4000           Agency Charges                                                                                                                 1,350.00
                                                                                                                                            35,755.42
TOTAL RECEIPTS
TYPE       DESCRIPTION                                                                                                                      AMOUNT
                                                                                                                                           CAD
9000           Receipts                                                                                                                     -56,335,98
                                                                                                                                            -56,335.98

BALANCE DUE IN YOUR FAVOUR                                                                                                                  -20,580.56


Please quote      APDA 52527         on all correspondence




Inchcape Shipping Services as agents only, certifies that all charges presented in this Invoice have been reviewed
and are certified to be accurate and correct, based on the best of available information and details. This invoice
has been reviewed and checked by DA team and requires no further signature.

E.&O.E.


                                Inchcape Shipping Services Inc, 620 cord du Lac, Suite 304, Dorval, Quebec H9S 206, Canada


                                                             bitp://www.ISS-Shipping.com
    Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 11 of 22                                                                     PageID #: 16




   VESSEL: BRAMBLE                                                                   APPOINTMENT: USPHN10002A
    TYPE DESCRIPTION                       VOUCH.DATE OURREF.                                                                   AMOUNT           SUBTOTAL
                                                                                                                                  CAD
   Port Charges
   1„o22
  vf Pilotage - out                  1         04/08/2019 APP1.57522                                                             7,118.61

 %/Pilotage - out                    2         04/11/2019 APPI.57529                                                            20,765.40

                                                                                                                                                  27,884.01
  1041
   Lines mooring                     3         04/02/2019 APP1.57520                                                             1,200.00

                                                                                                                                                  1,200.00
  1042
   Lines - unmooring                 4         04/02/2019 APPI.57520                                                            1,200.00

                                                                                                                                                  1,200.00
  1046
   Seaway Charges (Canada)           5         04/09/2019 APPI.57524                                                              750.00

 V' Seaway tolls on Vessel           6         04/09/2019 APPL57523                                                               228.56

 ,, Seaway tolls on Vessel           7         04/09/2019 APP1.57523                                                              142.85

                                                                                                                                                  1,121.41
  .1070
    Launch service                   8         04/05/2019 APPL57521                                                             1,500.00

   Launch service                    9        04/05/2019 APPI.57521                                                             1,500.00

                                                                                                                                                  3,000,00
                             TOTAL       Port Charges                                                                          34,405.42

  AgencyCharges
  4010
   Agencyfee                      10          04/10/2019 APAF.50842                                                             1,200.00

                                                                                                                                                  1,200,00
 /4990
J Seaway Bond                     11          04/10/2019 APEF.51130                                                              150,00

                                                                                                                                                   150.00
                             TOTAL       Agency Charges                                                                        1,350.00



                               Inchcape Shipping Services Inc, 620 Bord du Lac, Suite 304, Dorval, Quebec i-195 2136, Canada


                                                             httpaiwynv.ISS-Shipping.com
Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 12 of 22                                                                       PageID #: 17



   INCHC4 If   f,




VESSEL: BRAMBLE                                                                    APPOINTMENT: USPHN10002A
 TYPE DESCRIPTION                         VOUCH.DATE OURREF.                                                                 AMOUNT            SUBTOTAL
                                                                                                                               CAD

 TOTAL DISBURSEMENTS                                                                                                         35,755.42          35,755.42

Receipts
9001
 Receipt for disbursements         12          04/04/2019 AACR.17534                                                        -56,335,98

                                                                                                                                               -56,335.98
                             TOTAL      Receipts                                                                            -56,335.98

 TOTAL RECEIPTS                                                                                                             -56,335.98         -56,335.98


 BALANCE DUE IN YOUR FAVOUR                                                                                                 -20,580.56




                               Inchcape Shipping Services Inc, 620 Bord du Lac, Suite 304, Dorval, Quebec H9S 286, Canada


                                                            hitpliwww,ISS•Shipping.com
Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 13 of 22                                                        PageID #: 18




    Bramble Historical Epic Companies LLC
    1080 Eldridge Parkway
    Houston, Texas
    77077
    UNITED STATES



    05/14/2019

    Dear Sirs,
    Subject: BRAMBLE- at Port Huron - Disbursement                Account

              Vessel     BRAMBLE
              Port /     Port Huron / seaway terminal
              Arrived    03/25/2019
              Sailed     04/04/2019
              Purpose    Owners Matters
              Details    Owners Matters


    We herewith enclose our Disbursement Account with Supporting Vouchers for the aforementioned vessel's call at
    Port Huron

    We are glad to have been of assistance and hope the service met your requirements



    Should you have any questions on this Voyage Disbursement Account, please email the Operations
    Department of the local office and to monitor and ensure timely responses, copy VesseLAR-Collection@iss-
    shipping.com and GSCC.GlobalCreditControlgss-shipping.com We appreciate your business.


    Yours faithfully,

   Inchcape Shipping Services Inc
   As Agents only

   Inchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
   and are certified to be accurate and correct, based on the best of available information and details. This invoice
   has been reviewed and checked by DA team and requires no further signature.

   E.&O,E.




                            Inchcape Shipping Services Inc, 620 fiord du Lac, Suite 304, Dorval, Quebec Has 206, Canada


                                                          http://www,ISS-ShIpping,com




                                                                                                                                 pgilligan
 Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 14 of 22                                                                    PageID #: 19         ‘• r




    Voyage Disbursement Account
    TO:          Bramble Historical Epic Companies LLC
    VESSEL:      BRAMBLE
    VOYAGE:
    ADDRESS : 1080 Eldridge Parkway
              Houston, Texas                                                                 INVOICE NO:                           APDA 52528
              77077
                                                                                             INVOICE DATE:                    05/14/2019
              UNITED STATES
              Tel: 8505327708                                                                CUSTOMER A/C:                    BHI005
                                                                                             APPOINTMENT:                     USPHN1000213
                                                                                             PORT OF CALL:                    Port Huron
                                                                                             ARRIVAL DATE:                    03/25/2019
                                                                                             SAIL DATE:                       04/04/2019



DISBURSEMENTS SUMMARY:                                                                                                                           ORIGINAL
TOTAL DISBURSEMENTS
TYPE          DESCRIPTION                                                                                                                     AMOUNT
                                                                                                                                             USD
1000           Port Charges                                                                                                                   184,231.31
2000           Vessel Expenses                                                                                                                    850.00
                                                                                                                                             185,081.31
TOTAL RECEIPTS
TYPE         DESCRIPTION                                                                                                                      AMOUNT
                                                                                                                                             USD
9000           Receipts                                                                                                                       -13,624.98
                                                                                                                                              -13,624.98

BALANCE DUE IN OUR FAVOUR                                                                                                                     171,456.33

Please quote       APDA 52528            on all correspondence




Kindly arrange remittance In favour of    Inchcape Shipping Services



 Inchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
 and are certified to be accurate and correct, based on the best of available information and details. This invoice
 has been reviewed and checked by DA team and requires no further signature.

 E.80.E.


                                  Inchcape Shipping Services Inc, 620 Bard du Lac, Suite 304, Dorval, Quebec MS 286, Canada


                                                               http://www,ISS-Shipping.com
      Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 15 of 22                                                                        PageID #: 20




     VESSEL: BRAMBLE                                                                     APPOINTMENT: USPHN10002B
       TYPE DESCRIPTION                        VOUCH.DATE OUR REF.                                                                   AMOUNT           SUBTOTAL
                                                                                                                                       USD
     Port Charges
     1020
 v Pilotage                              1          02/25/2019 APPI,57078                                                             3,024.30
    ,,,,
  'or Pilotage                           2          03/19/2019 APPI.57257                                                             3,326.73

  V Pilotage                             3         03/21/2019 APPI.57342                                                              3,175.52

      Pilotage                           4         03/22/2019 APPI.57343                                                              3,024.30

                                                                                                                                                      12,550.85
     1022
      Pilotage - out                    5          04/02/2019 APPI.57517                                                             7,690.80

      Pilotage - out                    6          04/02/2019 APPI.57518                                                            31,748.86
re
      Pilotage - out                    7          04/02/2019 APPI.57519                                                            31,748.86

V 4 Pilotage - out                      8          04/03/2019 APPI.57530                                                            50,245.97

      Pilotage - out                    9          04/03/2019 APPI.57531                                                            50,245.97

                                                                                                                                                     171,680.46
                                TOTAL Port Charges                                                                                 184,231.31

     Vessel Expenses
  / 2990
V` Other vessel/crew expenses          10         04/16/2019 APPI.57705                                                                850.00

                                                                                                                                                         850.00
                                TOTAL        Vessel Expenses                                                                          850.00

     TOTAL DISBURSEMENTS                                                                                                       185,081.31            185,081.31

  Receipts
  9001
   Receipt for disbursements          11          04/03/2019 AACR.17392                                                            -13,624.98

                                                                                                                                                     -13,624.98
                                TOTAL Receipts                                                                                     -13,624.98

     TOTAL RECEIPTS                                                                                                                -13,624.98        -13,624.98



                                   Inchcape Shipping Services Inc, 620 Fiord du Lac, Suite 304, Dorval, Quebec I-19S 286, Canada


                                                                 htip://www,ISS-Shipping.com
Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 16 of 22                                                       PageID #: 21




VESSEL: BRAMBLE                                                        APPOINTMENT: USPHN10002B
TYPE DESCRIPTION             VOUCH.DATE OUR REF,                                                                 AMOUNT        SUBTOTAL
                                                                                                                   USD

BALANCE DUE IN OUR FAVOUR                                                                                       171,456.33




                   Inchcape Shipping ServIces Inc, 620 ford du Lac, Suite 304, Dorval, Quebec H9S 2B6, Canada


                                                 hitp://www.ISS-Shipping.com
Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 17 of 22                                                       PageID #: 22




     Bramble Historical Epic Companies LLG
     1080 Eldridge Parkway
     Houston, Texas
     77077
     UNITED STATES



    05/23/2019

    Dear Sirs,
    Subject: BRAMBLE- at Port Huron - Disbursement                Account

              Vessel     BRAMBLE
              Port /     Port Huron / seaway terminal
              Arrived    03/25/2019
              Sailed     04/04/2019
              Purpose    Owners Matters
              Details    Owners Matters


    We herewith enclose our Disbursement Account with Supporting Vouchers for the aforementioned vessel's call at
    Port Huron

    We are glad to have been of assistance and hope the service met your requirements



    Should you have any questions on this Voyage Disbursement Account, please email the Operations
    Department of the local office and to monitor and ensure timely responses, copy VesseLAR-Collection@iss-
    shipping.com and GSCC.GlobalCreditControl@iss-shipping.com We appreciate your business.


    Yours faithfully,

    Inchcape Shipping Services Inc
    As Agents only

   Inchcape Shipping Services as agents only, certifies that all charges presented In this invoice have been reviewed
   and are certified to be accurate and correct, based on the best of available information and details. This invoice
   has been reviewed and checked by DA team and requires no further signature.

   E.&O.E.




                            Inchcape Shipping Services Inc, 620 Bord du Lao, Suite 304, Dorval, Quebec HOS 2B6, Canada


                                                         http://www.ISS-ShIppIng.com




                                                                                                                                pgitiigan
 Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 18 of 22                                                                     PageID #: 23




    Voyage Disbursement Account
    TO:          Bramble Historical EpicCompanies LLC
    VESSEL:      BRAMBLE
    VOYAGE:
    ADDRESS : 1080 Eldridge Parkway
              Houston, Texas                                                                 INVOICE NO:                            APDA 52576
              77077
                                                                                             INVOICE DATE:                     05/23/2019
              UNITED STATES
              Tel: 8505327708                                                                CUSTOMER A/C:                     BHI005
                                                                                             APPOINTMENT:                      USPHN10002A
                                                                                             PORT OF CALL:                     Port Huron
                                                                                             ARRIVAL DATE:                     03/25/2019
                                                                                             SAIL DATE:                        04/04/2019



DISBURSEMENTS SUMMARY:                                                                                                                   SUPPLEMENTAL
TOTAL DISBURSEMENTS
TYPE         DESCRIPTION                                                                                                                      AMOUNT
                                                                                                                                             CAD
1000           Port Charges                                                                                                                      7,297.93
                                                                                                                                                 7,297.93

BALANCE DUE IN OUR FAVOUR                                                                                                                        7,297.93




Please quote       APDA 52576            on all correspondence




Kindly arrange remittance in favour of    Inchcape Shipping Services



 Inchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
 and are certified to be accurate and correct, based on the best of available information and details. This invoice
 has been reviewed and checked by DA team and requires no further signature.

 E.&O.E.


                                  Inchcape Shipping Services Inc, 620 Bard du Lac, Suite 304, Dorval, Quebec H9S 2B6, Canada


                                                               hltp:I/www.ISS.Shipping.com
 Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 19 of 22                                                           PageID #: 24




VESSEL: BRAMBLE                                                           APPOINTMENT: USPHN10002A
 TYPE DESCRIPTION                VOUCH.DATE OUR REF.                                                               AMOUNT           SUBTOTAL
                                                                                                                     CAD
Port Charges
1020
 Pilotage                   1         05/16/2019 APPI.58231                                                        5,009.87

 Pilotage                   2         05/16/2019 APPI.58232                                                        2,288.06

                                                                                                                                     7,297.93
                    TOTAL       Port Charges                                                                       7,297,93

 TOTAL DISBURSEMENTS                                                                                               7,297.93          7,297.93


 BALANCE DUE IN OUR FAVOUR                                                                                         7,297.93




                      Inchcape Shipping Services Inc, 620 Bord du Lac, Suite 304, Dorval, Quebec H9S 286, Canada


                                                   http://www,ISS-Shipping.com
Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 20 of 22                                                         PageID #: 25




    Bramble Historical Epic Companies LLC
    1080 Eldridge Parkway
    Houston, Texas
    77077
    UNITED STATES



    07/04/2019

    Dear Sirs,
    Subject: BRAMBLE- at Montreal - Disbursement                Account

             Vessel      BRAMBLE
             Port /      Montreal I Port of Montreal
             Arrived     03/30/2019
             Sailed      04/02/2019
             Purpose     Owners Matters
             Details     Owners Matters


    We herewith enclose our Disbursement Account with Supporting Vouchers for the aforementioned vessel's call at
    Montreal

    We are glad to have been of assistance and hope the service met your requirements



   Should you have any questions on this Voyage Disbursement Account, please email the Operations
   Department of the local office and to monitor and ensure timely responses, copy VesseLAR-Collection@iss-
   shipping,com and GSCC.GlobalCreditControl@iss-shipping.com We appreciate your business.


   Yours faithfully,

   Inchcape Shipping Services Inc
   As Agents only

   Inchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
   and are certified to be accurate and correct, based on the best of available information and details. This invoice
   has been reviewed and checked by DA team and requires no further signature,

   E.&O,E,




                            Inchcape Shipping Services Inc, 620 Bord du Lac, Suite 304, Dorval, Quebec I-19S 286, Canada


                                                          hUp://www,ISS-Shipping.com




                                                                                                                                  pgilligan
 Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 21 of 22                                                                     PageID #: 26




    Voyage Disbursement Account
    TO:          Bramble Historical Epic Companies LLC
    VESSEL:      BRAMBLE
    VOYAGE:
    ADDRESS : 1080 Eldridge Parkway
              Houston, Texas                                                                 INVOICE NO:                            APDA 52855
              77077                                                                          INVOICE DATE:                     07104/2019
              UNITED STATES
              Tel: 8505327708                                                                CUSTOMER A/C:                     BH1005
                                                                                             APPOINTMENT:                      CAMTR11897B
                                                                                             PORT OF CALL:                     Montreal
                                                                                             ARRIVAL DATE:                     03/30/2019
                                                                                             SAIL DATE:                        04/02/2019



DISBURSEMENTS SUMMARY:                                                                                                                   SUPPLEMENTAL
TOTAL DISBURSEMENTS
TYPE         DESCRIPTION                                                                                                                      AMOUNT
                                                                                                                                             USD
1000           Port Charges                                                                                                                      57,14
                                                                                                                                                 57.14

BALANCE DUE IN OUR FAVOUR                                                                                                                        57.14




Please quote       APDA 52855            on all correspondence




Kindly arrange remittance in favour of    Inchcape Shipping Services



 Inchcape Shipping Services as agents only, certifies that all charges presented in this invoice have been reviewed
 and are certified to be accurate and correct, based on the best of available information and details. This invoice
 has been reviewed and checked by DA team and requires no further signature.

 E.&O.E.


                                  Inchcape Shipping Services Inc, 620 lord du Lac, Suite 304, Dorval, Quebec H9S 266, Canada


                                                               http://www.1SS•Shipping,com
 Case 1:19-cv-00434-TFM-B Document 1-1 Filed 08/02/19 Page 22 of 22                                                                  PageID #: 27




VESSEL: BRAMBLE                                                                  APPOINTMENT: CAMTR11897B
 TYPE DESCRIPTION                       VOUCH.DATE OUR REF.                                                                AMOUNT         SUBTOTAL
                                                                                                                             USD
Port Charges
1046
 Seaway Charges (Canada)           1         05/06/2019 APPI.58904                                                           57.14

                                                                                                                                              57.14
                           TOTAL       Port Charges                                                                          57.14

 TOTAL DISBURSEMENTS                                                                                                         57.14            57.14


 BALANCE DUE IN OUR FAVOUR                                                                                                   57.14




                             Inchcape Shipping Services Inc, 620 Bord du Lac, Suite 304, Dorval, Quebec 110$ 2B6, Canada


                                                           http://www.ISSrShipping,com
